Title: From Thomas Jefferson to William Mewburn, 14 November 1793
From: Jefferson, Thomas
To: Mewburn, William



Sir
Germantown near Philadelphia Nov. 14. 1793.

Mr. Donald of London, in a letter of Aug. 30. informs me you had been so kind as to take charge of a telescope for me. Not knowing whether you are yet arrived, and apprehending, if you were, that you might forward the glass on to this place, I take the liberty of lodging the present letter at Richmond, to desire you, instead of sending it on here to deliver it to Mr. Randolph my son in law whenever he may happen to be in Richmond, or to his order. Any duty or other charge which may have been paid on it shall be thankfully repaid as soon as made known. Returning you many thanks for the obliging office you have done, I remain with esteem Sir Your most obedt. servt.

Th: Jefferson

